NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

S3 GRAPHICS CO., LTD. AND 53 GRAPHICS, INC.,
Appellants,

V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND

APPLE INC.,
Interz)enor.

2012-1127

On appeal from the United States International Trade

Commission in Investigation No. 337 -TA-724.

ON MOTION

ORDER

The parties move without opposition for extensions of
time, until June 12, 2012, for the lnternati0nal Trade
Commission and Apple Inc. to file their opposition briefs,
and until July 27, 2012, for S3 Graphics Co., Ltd. et al. to

file their reply brief.

33 GRAPHICS CO V. ITC 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motions are granted.

FoR THE CoURT

 2 1 2012 /s/ J an I'Iorbaly
Date J an Horbaly
Clerk

cc: Donald R. Dunner, Esq.
Clark S. Cheney, Esq.

George A. Riley, Esq. F"_ED
PEALs \=on
321 ua`s*r(+:iili=?si)g§)>ipc\ncu\r

.HAY 21 2012

JAN HURBALY
CLERK